Title: An Acct.—of the Weather—in April [1769]
From: Washington, George
To: 




Apl. 1st. Raining all the forenoon with but little Wind & weather warm. In the Afternoon it ceasd but continued cloudy.
 


2. Clear, still, warm and very pleasant growing weather.
 


3. Clear, Warm and pleasant. Wind southwardly.
 


4. Clear & warm. Wind in the same place & fresh.
 


5. Cloudy & Lowering. Wind strong from the So. West. At Night very squally with a little Rain when the Wind shifted to No. West & turnd very cold for the Season.
 


6. Cold & clear—with a frost to kill the fruit. Wind still at No. West & fresh.
 


7. Another frost to freeze the Ground & very cold in the Morning but cloudy & more moderate afterwards.
 


8. A harder frost than yesterdays & very cold—Wind fresh from the No. West.
 


9. Still cool but not equal to three days past—clear & the wind getting abt. Southwardly.
 


10. Warm, clear & pleasant with very little wind.
 


11. Warm clear and pleasant with the Wind tho not much of it Southwardly.
 


12. But little wind and that from the same Quarter.
 


13. Clear & pleasant morning but showery day with thunder Morng. & Evening. In the Afternoon a severe Wind & exceeding

hard rain for about 20 Minutes from the So. West. Afterwards clear & cool wind shiftg. to No. West.
 


14. Clear Morning but cool.
 


15. Clear & pleasant Morning but raining afternoon. Clear & cool Evening. Wind at No. West.
 


16. Clear & somewhat cool. Wind Westwardly and at Night No. West.
 


17. Very cold and disagreeable Wind being fresh & raw from the No. West.
 


18. Wind at So. Et. in the first part of the day. Raw cold & showery at 2 & 3 Oclock & clear & cold from the No. West afterwards. A large frost this Morning.
 


19. Clear and very cold. Wind at No. West and fresh—more moderate at Noon.
 


20. Rather warmer this morning but very lowering, with rain abt. 10 Oclock from the No. Et. Abt. 12 clear with the wind at No. West and towards Night very raw & cold.
 


21. Wind fresh from the No. West & very raw & cold all day—more moderate at Night.
 


22. Wind Southwardly, clear, & much warmer than it hath been for two or three days past.
 


23. Morning lowering with Rain, but soon cleard, Wind being fresh from the So. West & warm.
 


24. Wind very fresh from the So. West & west with Rain in the forenoon but clear afterwards.
 


25. Raining most part of the day with the wind Eastwardly & cold.
 


26. Cool in the Morning, wind being at No. West & clear, but mild pleasant & calm in the Afternoon.

 


27. Lowering Morning & sometimes Raining with the wind Eastwardly. In the Afternoon slow settled Rain.
 


28. Raining of and on all day sometimes pretty fast but always misting. Wind in the same Quartr.
 


29. Misty all day with the wind still Eastwardly & fresh.
 


30. Wind still Eastwardly & Morning Lowering. Abt. 12 it began to rain & contd. to do so all this afternoon.
